      Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 1 of 10 PageID #:112




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    JAY F. SHACHTER,

                Plaintiff,
                                                    No. 19 CV 6267
           v.
                                                    Judge Manish S. Shah
    CITY OF CHICAGO, *

                Defendant.

                             MEMORANDUM OPINION AND ORDER

         The City of Chicago fined plaintiff Jay Shachter for overgrown weeds on his

property. He alleges that the City’s hearing officers, who adjudicate local offenses,

are biased in favor of the City, in violation of his due process rights under the U.S.

Constitution, and that the hearing officer who fined him made mistakes of fact and

law. He seeks review of the administrative decision and a declaration that the system

of administrative hearings is unconstitutional. The City moves to dismiss Shachter’s

complaint. The motion is granted.

I.       Legal Standard

         A complaint must contain a short and plain statement that plausibly suggests

the violation of a legal right. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556–58 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009). At the motion




* The complaint listed the Department of Streets and Sanitation and the Department of
Administrative Hearings as defendants in the caption to comply with state procedural
requirements for review of agency decisions. For purposes of the federal claim for a
declaratory judgment, the City of Chicago is the sole defendant.
      Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 2 of 10 PageID #:113




to dismiss stage, I assume all factual allegations are true and draw all reasonable

inferences in plaintiff’s favor, but do not accept legal conclusions, bare assertions, or

conclusory statements. Iqbal at 678–79. Documents attached to the complaint and

information subject to judicial notice, like city ordinances and public records, can be

considered. Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013);

Independent Trust Corp. v. Stewart Information Services Corp., 665 F.3d 930, 943

(7th Cir. 2012); Fed. R. Evid. 201.

II.     Background

        The City of Chicago’s Streets and Sanitation Department reported Jay

Shachter in violation of an ordinance that requires property owners to cut or control

all weeds so that the average height does not exceed ten inches. Chi. Mun. Code § 7-

28-120(a); [1] at 4. 1 At the hearing, an administrative law judge from the City’s

Department of Administrative Hearings ruled that Shachter violated the code and

fined him $600.00 plus $40.00 in costs. [1] at 4. The finding was contested. Id.

Shachter filed this federal lawsuit, alleging the City violated his constitutional right

to a neutral adjudicator. [1]. In Chicago, the Mayor appoints the director of the

Department of Administrative Hearings, who is responsible for hiring administrative

law judges, also known as hearing officers. 2 Chi. Mun. Code §§ 2-14-010; 2-14-030(2).

Hearing officers are employees of the City’s Department of Administrative Hearings,


1 Bracketed numbers refer to entries on the district court docket and page numbers are taken
from the CM/ECF header placed at the top of filings.
2 Shachter and the City refer to the Department of Administrative Hearings’ adjudicators as
“hearing officers.” The parties use the term “hearing officer” and “administrative law judge”
interchangeably.

                                             2
    Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 3 of 10 PageID #:114




not the municipal department that issues or prosecutes the violation. See Chi. Mun.

Code § 2-14-076(c). Shachter alleges that because hearing officers are hired as

independent contractors for a single day, they have an incentive to rule in favor of

the City to secure future employment. [1] ¶ 6. He also alleges that the City’s power to

assign cases to hearing officers and reassign them if the case continues to the next

day creates a structural bias, along with the City’s lack of a recusal mechanism for

hearing officers accused of prejudice, and the City’s failure to exercise oversight over

refusals to recuse. Id. ¶¶ 7–8.

       Shachter requests a declaration that the City’s system of administrative

hearings is unconstitutional and that all of its decisions are void, and a reversal of

the hearing officer’s decision. I interpret Shachter’s pro se complaint to allege a

federal due process claim under § 1983 of the Civil Rights Act, and a state-law claim

for review of the administrative decision under the Illinois Administrative Review

Act. 735 ILCS 5/3 101 et seq. This court has federal question jurisdiction over the

constitutional claim. 28 U.S.C. § 1331. 3 Supplemental jurisdiction exists over

Shachter’s state-law claim. 28 U.S.C. § 1367.

III.   Analysis

       The Constitution requires the government to provide a process to prevent the

arbitrary exercise of power when depriving an individual of “life, liberty, or property.”

U.S. Const. amends X, XIV. The correct, i.e. constitutional, amount of process depends



3 Municipalities can be sued directly under § 1983 for monetary, declaratory, or injunctive
relief. Monell v. Department of Social Services of City of New York, 436 U.S. 658, 690 (1978).
The Declaratory Judgment Act does not confer federal jurisdiction. 28 U.S.C. § 2201(a).

                                              3
    Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 4 of 10 PageID #:115




on the private interest at stake, the risk of wrongful deprivation, and the cost to the

government of additional procedural protections. Armstrong v. Daily, 786 F.3d 529,

545 (7th Cir. 2015) (citing Mathews v. Eldridge, 424 U.S. 319, 335 (1976)). The basic

requirements are notice, an opportunity to be heard, and a decision by a neutral

decisionmaker. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985);

Withrow v. Larkin, 421 U.S. 35, 46–47 (1975). To prove a procedural due process

violation, a plaintiff must show he was deprived of a protected interest and that there

were insufficient procedural protections surrounding that deprivation. Tucker v. City

of Chicago, 907 F.3d 487, 491 (7th Cir. 2018) (citation omitted). 4

       Adjudicators are presumed to act with honesty and integrity. Withrow, 421

U.S. at 47. To overcome the presumption, a plaintiff must show a “conflict of interest

or some other specific reason for disqualification.” Schweiker v. McClure, 456 U.S.

188, 195 (1982). Just because hearing officers are employed by the City does not mean

they are biased in favor of the City. Amundsen v. Chicago Park Dist., 218 F.3d 712,

716 (7th Cir. 2000) (citations omitted). The part-time, at-will status of hearing officers

does not compromise their ability to perform their duties, even when they depend on

the City for secure employment and the City financially benefits from the fines they

order. Van Harken v. City of Chicago, 103 F.3d 1346, 1352–53 (7th Cir. 1997). More

must be alleged to show unconstitutional bias. Id. For example, Shachter does not



4 The City does not dispute that Shachter had a protected property interest in the money he
spent to pay the fine plus costs. Monetary interests are “less significant” than other property
interests, such as the loss of employment or livelihood. Tucker v. City of Chicago, 907 F.3d
487, 493 (7th Cir. 2018) (citing Clancy v. Office of Foreign Assets Control of U.S. Dep’t of
Treasury, 559 F.3d 595, 600 (7th Cir. 2009)).

                                              4
    Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 5 of 10 PageID #:116




allege that the hearing officers had a direct financial interest in the outcome of the

cases. See Tumey v. Ohio, 273 U.S. 510 (1927) (where the adjudicator was only paid

when he convicted a defendant). Shachter does not allege that the hearing officers

had competing municipal responsibilities, like generating revenue, which would

tempt them to disregard neutrality. See Ward v. Village of Monroeville, 409 U.S. 57

(1972). 5 He does not allege the municipal department prosecuting the violation

exercises “significant and disproportionate influence” over the hearing officer

assigned to the case or the director of the Department of Administrative Hearings.

Caperton v. A.T. Massey, 556 U.S. 868, 884 (2009). 6 He does not allege that the

hearing officers both judged and prosecuted their cases, like in In re Murchison, 349

U.S. 133 (1955), or that they have some other stake that creates a conflict of interest.

All that is alleged is that the officers are temporary workers for the City. That status

is too tenuous to allege bias or the risk of bias. See Van Harken, 103 F.3d at 1352–

53. 7

        Van Harken is about part-time, at-will hearing officers and not independent

contractors hired by the day, but this distinction does not matter. Whether the City


5Moreover, it “cannot be assumed” that the City wants hearing officers to maximize fines to
generate revenue. Van Harken v. City of Chicago, 103 F.3d 1346, 1352 (7th Cir. 1997). To
protect their position with voters and maintain public confidence in the system, City officials
have an interest in fairly adjudicating ordinance violations. See id.
6Caperton v. A.T. Massey, 556 U.S. 868 (2009), did not overrule Van Harken v. City of
Chicago, 103 F.3d 1346 (7th Cir. 1997). The former case demonstrates when there is an
unconstitutional risk of bias and the latter exemplifies when there is not.
7Shachter’s fine was issued by an “administrative law judge.” [1] at 4. To the extent there is
a difference between ALJs and hearing officers, ALJs are even more insulated from political
pressure than hearing officers, Van Harken, 103 F.3d at 1353, suggesting that they would be
even less susceptible to bias.

                                              5
    Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 6 of 10 PageID #:117




fires hearing officers at-will or decides not to rehire them, the City wields the same

discretionary power over their future employment. 8 The nonbinding California cases

Shachter cites contradict circuit precedent and are unpersuasive. 9 Finally, even

though the maximum fine for uncut weeds was $1,100 more than the maximum fine

for parking violations in Van Harken, the presumption of honesty and integrity

applies regardless of the private interest at stake. Shachter does not show how the

higher cost to him created a conflict of interest for the hearing officer. While the City

of Chicago hires the administrative hearing officers, raises revenue from fines they

order, and is always the plaintiff prosecuting the local violation, there is sufficient

economic and bureaucratic separation to rely on the presumption that the hearing

officers are not biased. Since the City’s reassignment and recusal procedures only

matter if there is bias, Shachter’s two remaining procedural concerns are irrelevant.




8 Shachter stresses that at-will employees can sue for retaliatory discharge and independent
contractors cannot. See New Horizons Electronics Marketing, Inc. v. Clarion Corp. of America,
203 Ill.App.3d 332, 336–37 (1st Dist. 1990). But that difference only affects a hearing officer’s
legal rights, not Shachter’s. Furthermore, retaliatory discharge only applies if the discharge
violates public policy—a high bar to clear. Id. Shachter fails to plausibly suggest that
independent contractors are more at risk of bias because they cannot exercise this limited
legal right. Additionally, the trial court in Van Harken described the hearing officers as
independent contractors. Van Harken v. City of Chicago, 906 F.Supp. 1182, 1193 (N.D.Ill.
1995), aff’d as modified, 103 F.3d 1346 (7th Cir.), cert. denied, 520 U.S. 1241 (1997). This is
consistent with the City’s theory that Van Harken analyzed the same employment
arrangement, [16] ¶ 8, at issue in this case.
9 These cases conclude that the lack of secure tenure makes hearing officers vulnerable to
partial decision-making, creating an unconstitutional risk of bias, but also include additional
facts indicative of bias. Lucky Dogs LLC v. City of Santa Rosa, 913 F.Supp.2d 853, 860–63
(N.D. Cal. 2012) (the hearing officers had two-year contracts and could award themselves
fees from the losing party); Haas v. Cty. of San Bernardino, 27 Cal.4th 1017, 1029 (Cal. 2002)
(the municipal entity prosecuting the case selected the adjudicator).

                                               6
   Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 7 of 10 PageID #:118




      Shachter fails to plausibly allege systemic unconstitutional bias at his

administrative hearing, so I need not reach the question of the constitutional

adequacy of his state-law remedies. Nevertheless, any final decision by a hearing

officer is subject to judicial review in Illinois state court. Chi. Mun. Code § 2-14-102;

735 ILCS 5/3-104. Illinois courts can review allegations of bias and reverse the

hearing officer’s decision. See e.g. Cannici v. Village of Melrose Park, 2017 WL

11438613, at *3 (Ill.Cir.Ct. 2017), aff’d Cannici v. Village of Melrose Park, 433 Ill.Dec.

742, 755–56 (Ill.App.1 Dist. 2019) (citations omitted). The deferential standard of

review is not controlling where the hearing officer is accused of impartiality.

Michalowicz v. Village of Bedford Park, 528 F.3d 530, 535 (7th Cir. 2008) (citing

Comito v. Police Bd. of City of Chicago, 251 Ill.Dec. 9, 15–16 (Ill.App.1 Dist. 2000)).

Claimants may also raise state and federal constitutional claims about the hearing

in state court. Board of Educ. of Rich Tp. High School Dist. No. 227, Cook County v.

Brown, 244 Ill.Dec. 68, 76–77 (Ill.App.1 Dist. 1999) (citing Howard v. Lawton, 22

Ill.2d 331, 333 (Ill. 1961)). If the administrative record is insufficient, the court may

remand the case for further evidence. 735 ILCS 5/3–111(7). Thus, the post-

deprivation process available to Shachter would provide him with the procedural

protections he seeks and more: an independent inquiry into a prejudiced hearing

officer, a procedure for additional factfinding, and the ability to raise new

constitutional claims.

      Shachter’s motion for sanctions under Federal Rule of Civil Procedure 11(b)(2)

is denied. The City’s argument about Shachter’s post-deprivation remedies was not



                                            7
     Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 8 of 10 PageID #:119




frivolous. When adjudicator bias is the result of “random and unauthorized” conduct,

adequate post-deprivation remedies at the hands of unbiased decisionmakers is

sufficient due process. Michalowicz, 528 F.3d at 535 (citation omitted). In these

instances, a plaintiff cannot allege a due process violation if he refuses to pursue

adequate post-deprivation remedies. Id. at 536 (citation omitted). 10 Shachter alleges

adjudicator bias as a result of the “system.” [1] ¶ 6. In instances where bias is

authorized and not random, the City’s state-law post-deprivation remedies may be

insufficient. See Van Harken, 103 F.3d 1353 (“If the Director of Revenue or his

subordinates were hearing these parking cases, the plaintiffs would have a stronger

case.”). Nevertheless, the City may still be correct that Shachter’s state-law remedies

were more than constitutionally sufficient here, because his monetary interest was

less significant, the risk of adjudicator bias was low, and the cost of additional

procedural protections, like a new reassignment or recusal system, did not outweigh

the benefits of administrative efficiency. 11 See Cleveland Bd. of Educ., 470 U.S. at 545

(a pre-deprivation hearing need not be elaborate; the formality and procedural

requisites can vary, depending upon the importance of the interests involved and the

nature of the subsequent proceedings) (citations and quotation omitted). If anyone




10 The City argues Shachter is seeking judicial review in state court. [24] ¶ 1. Shachter is
silent about this fact, so it is disregarded. The complaint here includes a state-law claim for
administrative review. [1] at 1.
11See Shachter v. City of Chicago, 2016 IL App (1st) 150442 (1st Dist. 2016) (the City argued
that the efficiency of administrative hearings would be undermined if the proceedings
included motion practice).

                                              8
     Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 9 of 10 PageID #:120




crossed a line, it was Shachter in his ad hominem attacks on opposing counsel, not

the City for making an argument grounded in precedent.

         Because Shachter fails to allege he suffered a constitutional injury, he cannot

establish municipal liability. See Sallenger v. City of Springfield, Ill., 630 F.3d 499,

504 (7th Cir. 2010). 12 Nor can he mount a facial or as-applied challenge to the act

governing the City’s system of administrative hearings. See United States v. Salerno,

481 U.S. 739, 745, 745, n.3 (a claimant must establish that the law cannot operate

constitutionally under any set of circumstances or that the law was unconstitutional

as applied to the particular facts of his case). Shachter’s procedural due process claim

fails.

         While district courts must provide ample opportunity for pro se litigants to

amend their complaints, Kiebala v. Boris, 928 F.3d 680, 684 (7th Cir. 2019), the

opportunity can be denied when amendment would be futile. MAO-MSO Recovery II,

LLC v. State Farm Mutual Automobile Insurance Company, 935 F.3d 573, 582 (7th

Cir. 2019). Shachter’s claim of unconstitutional bias rests on his allegation that

hearing officers have no job security because their contracts only last a day. [1] ¶ 6;

[19] ¶ 9. Nothing in his complaint or response brief suggests that additional facts

exist to support a bias theory, like the hearing officers’ fee arrangement or other

governmental responsibilities. Because Shachter could not fix the absence of bias by

repleading, his federal claim is dismissed with prejudice. I decline to exercise




12To the extent municipal liability would be analyzed, Shachter fails to allege that the City’s
reassignment and recusal procedures caused his constitutional injury.

                                              9
   Case: 1:19-cv-06267 Document #: 28 Filed: 07/20/20 Page 10 of 10 PageID #:121




supplemental jurisdiction over the remaining state-law claim. See RWJ Management

Co., Inc. v. BP Products North America, Inc., 672 F.3d 476, 478 (7th Cir. 2012) (“A

general presumption in favor of relinquishment [of supplemental jurisdiction]

applies.”) This case is in the early stages of litigation, no substantial time has been

invested, and Shachter does not argue against the presumption.

IV.    Conclusion

       The City’s motion to dismiss, [16], is granted. The federal claim for a

declaration that the administrative system is unconstitutional is dismissed with

prejudice and the state-law claim for review of the administrative decision is

dismissed without prejudice for lack of jurisdiction. Enter judgment and terminate

civil case.



ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge
Date: July 20, 2020




                                          10
